Citation Nr: 1750991	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-45 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel

INTRODUCTION

The Veteran had active military from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction over the case was subsequently returned to the VA RO in Cleveland, Ohio.

The Board notes that the Veteran filed a timely notice of disagreement with the denials of entitlement to service connection for posttraumatic stress disorder (PTSD) and tinnitus in the April 2014 rating decision.  A review of the record shows that in an August 2016 Decision Review Office (DRO) decision, the Veteran was granted entitlement to service connection for PTSD.  In an October 2016 DRO decision, the Veteran was granted entitlement to service connection for tinnitus.  There is no indication from the record that the Veteran as disagreed with the effective dates or ratings assigned in those decisions.  As such, those decisions are considered to be complete grants of the benefits sought on appeal and the Board has limited its consideration accordingly. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDING OF FACT

Bilateral hearing loss disability is etiologically related to the Veteran's acoustic trauma sustained in active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran has reported exposure to hazardous noise while serving in support of combat operations in the Republic of Vietnam to include large and small arms fire, heavy equipment, grenades, mortars, and explosions.  The Board notes that the Veteran has been granted entitlement to service connection for tinnitus as a result of acoustic trauma sustained in active service.  Therefore, the Board concedes that the Veteran sustained acoustic trauma while in active service.

Service treatment records (STRs) are silent for complaints of or treatment for bilateral hearing loss disability while the Veteran was in active service.  However, the Veteran has reported that he first noticed a decrease in his hearing acuity following a particularly loud mortar explosion during service.  He reported that his hearing acuity has continued to get progressively worse since that time.  

The Board notes that the Veteran is competent to report when he first experienced decreased hearing acuity and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect. 

In March 2014, the Veteran was afforded a VA audiological evaluation.  At that time, the Veteran reported the above described in-service noise exposure.  Audiometric testing results at that time showed the Veteran to have bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  The examiner diagnosed bilateral hearing loss disability and opined that it was less likely as not that the Veteran's bilateral hearing loss disability was related to in-service noise exposure.  In this regard, the examiner noted that the Veteran was released from active service with normal hearing and without a significant threshold shift in his hearing during service.  Additionally, the VA examiner cited to a study by the Institute of Medicine, in which it was noted that there was not sufficient evidence from longitudinal studies to determine whether a permanent noise-induced hearing loss could develop later in one's lifetime, long after the cessation of the noise exposure.  

The Board finds the March 2014 VA medical opinion to be inadequate for adjudication purposes.  In this regard, the Board notes that the examiner did not account for the Veteran's report of experiencing decreased hearing acuity during active service.  Further, the examiner relied heavily on the fact that the Veteran had normal hearing at separation.  However, the Board notes that hearing within normal limits at separation is not fatal to a claim of entitlement to service connection for bilateral hearing loss disability.  Additionally, the examiner also heavily relied on the study by the Institute of Medicine to support the negative opinion provided.  However, the study does not appear to be conclusive as it was explicitly stated that there was not enough evidence to determine whether delayed onset hearing loss is possibly.  As the study appears inconclusive, it cannot be used to support negative conclusions against the claim.  As the March 2014 opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Of record is an April 2017 letter from the Veteran's private audiologist, Dr, T.K.  In that letter, Dr. T.K. opined that it was as likely as not that the Veteran's bilateral hearing loss disability was due to noise exposure and noise trauma.  In this regard, Dr. T.K. noted that the Veteran's audiogram showed 50 decibel speech reception thresholds that had a high frequency hearing loss that was consistent with both a combination of genetics and noise exposure.  Dr. T.K. further noted that the Veteran's only significant noise trauma occurred while he was in active service.  

The Board finds that the April 2017 private opinion is adequate because the examiner discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board concedes that the Veteran sustained acoustic trauma during active service.  The VA medical opinion of record is not adequate evidence against the claims for service connection for bilateral hearing loss.  The Veteran's private audiologist has competently opined that the Veteran's bilateral hearing loss disability is related to active service.  The Veteran has competently and credibly reported a decrease in hearing acuity while in service.  He has also credibly asserted a continuity of relevant symptomatology since service.  In addition, he has current diagnoses of tinnitus and bilateral hearing loss that constitutes a disability for VA purposes.  Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss disability is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


